            Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 1 of 9




                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF NEW YORK

-------------------------------
UNITED STATES OF AMERICA                              GOVERNMENT’S TRIAL BRIEF

       v.                                             Crim. No. 8:18-CR-362

ALVIN COLE,

             Defendant.                             Hon. Mae A. D’Agostino
-------------------------------

       COMES NOW the United States of America, by and through Grant C. Jaquith, the

United States Attorney for the Northern District of New York, Edward P. Grogan, of counsel,

and hereby submits its Trial Memorandum in the above-titled action.

I.     STATEMENT OF THE CASE

       On October 31, 2018, the Grand Jury returned a two-count Indictment alleging that on or

about October 16, 2018, at or near Champlain, New York, the defendant committed the criminal

offenses of false material statements to federal officials, in violation of 18 U.S.C. § 1001 (a)(2)

and false claim of United States citizenship, in violation of 18 U.S.C. § 911. The alleged false

statements pertain to the defendant’s oral assertions during the border inspection process that he

was a United States citizen born in Philadelphia, Pennsylvania. (The Indictment, docket no. 5).

The defendant has pled not guilty. He is a citizen of Liberia and had legal immigration status in

the United States at one time but is now subject to an order of removal and was released subject

to immigration supervision. He has been detained since his arrest on October 31, 2018.

       The Government anticipates a defense of general denial.
           Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 2 of 9


         Trial is scheduled to begin on March 4, 2019, before the Honorable Norman A. Mordue.

 Neither the United States nor the defendant has waived the right to a jury trial. The United States

 estimates the trial will require two days and perhaps part of a third day.

 II.    STATEMENT OF THE FACTS

         On October 31, 2018, the defendant was a passenger in a 2016 Hyundai Elantra

 automobile with Pennsylvania registration that apparently arrived at the Canadian Port of Entry

 at LaColle, Quebec by mistake that night. The defendant was a passenger in the car. According

 to the Canadian Border Services Agency officers who dealt with the defendant, he claimed that

 he had made a wrong turn, had arrived at the border by mistake, and that he was a United States

 citizen. A Canadian officer reported to a United States CBP officer that the group of three men

 had stated that they were attempting to go from Plattsburgh, New York to New Hampshire and

 made a wrong turn. Alvin Cole told the Canadians that he was a United States citizen. The

 Canadians checked Mr. Cole’s background in their own record checks and saw that he was

 actually a citizen of Liberia.

         Cole and his two companions were asked to follow by car the Canadian officer as he

 drove to the Champlain POE. Upon arrival at the POE, the defendant and his companions,

 Augustine Sneh and Gwenigale Selewoyan, walked into the lobby of the inspection area. All

 three of the men were initially asked to declare any items that they may have in their possession

 and in the car. They were asked for identification. The defendant Alvin Cole presented a

 Pennsylvania identification card.

         Customs and Border Protection officer Prell asked Cole about his citizenship. Cole

answered that he was born in Philadelphia, Pennsylvania and was a United States citizen. Officer

Prell asked Cole again to clarify that he was in fact stating that he was a U.S. citizen and again he

2
          Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 3 of 9
replied “Yes” he was. Officer Prell asked Cole where he was born and he stated that he was born

in Philadelphia, Pennsylvania. Officer Prell was present when CBP officers checked Cole’s

fingerprints through the automatic database and it came back with an alien number for Cole. Cole

was asked again if he was a United Stats citizen and he stated ”yes.”

           A search of the luggage found in the car revealed a Cayuga County Sheriff’s Office receipt

and release for property dated October 9, 2018. The receipt indicated that certain items had been

seized from Alvin Cole by the Cayuga County Sheriff’s office. Items similar to those listed on

the receipt were found in the car. CBP Officer Rodriguez asked Cole about the receipt and the

items and Cole stated that it was a misunderstanding and that the paper was used to make tickets

for their show.

           CBP Enforcement Officer Brault then interviewed Cole. He asked Cole where he was

born and his citizenship. Cole answered that he was born in Philadelphia and was a United States

citizen.

           CBP Enforcement Officer Brault looked into the matter. The individual, Alvin Cole, was

insisting that he was a United States citizen. Records checks based on fingerprint data, records

that CBP officers rely on in the performance of their duties, indicated that Alvin Cole was an

alien, a citizen of Liberia. Brault determined from official DHS records that Cole was assigned a

unique alien registration number. Record checks also showed that Cole was issued a final order

of removal issued by an Immigration Judge on September 20, 2012. A review of records

indicated to Brault that there were no pending immigration appeals or applications for benefits

with the United States. Records also showed that Cole was failed to report for ICE supervision on

January, 17, 2018; and

           –      June 13, 2013 Alvin Cole was placed under supervision and was permitted to be at

large under conditions because the Department of Homeland Security did not enforce his

3
           Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 4 of 9
deportation or removal during the period prescribed by law.

–      June 14, 1997, an applicant for Employment Authorization; and

–      June 14, 1997, an applicant for Status in the United States.

       On October 16, 2018, CBP officers determined that the defendant was not a United States

citizen and that he was an alien subject to a removal order. He was arrested and advised of his

Miranda warnings by CBP Officer Jason Brault. Alvin Cole stated that he believed that he was a

United States citizen. Officer Brault asked Cole if he had ever been deported, to which Cole

stated, “I don’t know what you’re talking about, as far as I know I’m a US citizen, that’s what

they tell me.” Officer Brault reports that Cole said that he was born in Philadelphia and that she

he was a child his parents moved him to Liberia. Officer Brault asked Cole about his immigration

status and he answered, “You have all the information in front of you, you tell me.” Cole stated

that he met someone named Tiffany in Plattsburgh, and that he was destined for New Hampshire.

Cole stated to Agents Fay and Quackenbush that they had spent a night in Nashua, New

Hampshire and that that they were going back there and that they had been on the road for two

weeks from Philly.

       According to the evidence in the alien file, Alvin Cole is not a United States citizen and he

was not born in Philadelphia, Pennsylvania. He entered the United States in 1991 as a tourist and

overstayed his visa. He did not leave. In 1997, he sought permission to stay in the United States

under the temporary protected status (TPS) that is available when circumstances are such in the

alien’s home country that it would be inappropriate to return the individual to his or her home

country. Alvin Cole received status in the United States. However, as he was convicted of

criminal offenses, he was processed for removal. As part of the removal process, he was ordered

removed from the United States. He was ordered removed from the United States on September

20, 2012. He was not, in fact, removed however and on June 13, 2013, he was released under an

4
           Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 5 of 9
order of immigration supervision. The immigration supervision required that he not travel outside

Pennsylvania for more than 48 hours without prior permission, that he report in person to an ICE

office as directed, and that he not associate with criminals. When Cole was encountered at the

Champlain POE, he was in violation of the terms of his immigration supervision.




 III.      LEGAL SUMMARY OF THE STATUTE

 False statements to a federal official - 18 U.S.C. § 1001 (a) (2)

           The elements of this offense are as follows:

           First, the Defendant knowingly made a material false statement;

           Second, the Defendant made the statement voluntarily and intentionally; and

           Third, the Defendant made the statement in a matter within the jurisdiction of the

 Department of Homeland Security, Bureau of Customs and Border Protection, an agency in the

 executive branch of the United States Government.

           A false statement is made "knowingly" if a defendant knew that it was false.

           A statement is "material" if it has a natural tendency to influence or to be capable of

 influencing the decision of the decision maker or agency to which it was addressed.

           A statement is "false" if it was untrue when made.

 IV.       LEGAL ISSUES AND AUTHORITY

    A.     Evidentiary matters

           (I)    The defendant’s statements are not hearsay.

           The Government intends to offer oral and written statements made by the defendant to

    federal immigration and law enforcement officers as proof of his knowledge that




5
          Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 6 of 9



his statements on October 16, 2018 were false and material. Under Rule 801(d)(2) of the

Federal Rules of Evidence, such evidence is not hearsay because the declarant is a party-

opponent. See e.g. United States v. Meskini, 319 F. 3d 88, 93 (2nd Cir. 2003); United States v.

Inserra, 34 F. 3d 83, 93 (2nd Cir. 1994); Rule 801(d)(2), F.R.E. All of the relevant statements

and admissions regarding immigration admissibility are documented in the official DHS

immigration file and discovery. What the defendant knew and when are an inextricable part of

the res gestae in this case, and thus highly relevant and admissible.

       (II)    The documentation and records contained in the defendant’s official
               immigration file and records are nontestimonial and thus not subject to
               Crawford limitation.

       In Crawford v. Washington, 541 U.S. 36 (2004), the Supreme Court held that the

Confrontation Clause prohibits the admission at trial of testimonial statements that are not

subject to cross-examination. Id. at 50-51. However, in this case the official government records

of the Department of Homeland Security identified as Government exhibits in this case are not

testimonial and thus not subject to these limitations.

       The courts have held when a document “was not made in anticipation of litigation, and ...

is simply a routine, objective, cataloging of an unambiguous factual matter,” the document is

nontestimonial. United States v. Bahena-Cardenas, 411 F.3d 1067, 1075 (9th Cir.2005) (holding

that a warrant of deportation is nontestimonial). The Government’s exhibits from the

defendant’s alien file and other official records were not made in anticipation of litigation, but

are records routinely made and kept by the Department of Homeland Security. Many are

contained within the defendant’s alien file (“A-file”), a public immigration record. See United




                                                  6
                                                  8
          Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 7 of 9



States v. Ballesteros-Selinger, 454 F.3d 973, 975 (9th Cir.2006). “Public records1 ... are not

themselves testimonial in nature and ... these records do not fall within the prohibition

established by the Supreme Court in Crawford. United States v. Weiland, 420 F.3d 1062, 1077

(9th Cir.2005). To the extent the records the Government seeks to admit are non-hearsay

statements of the defendant, they are admissible as non-testimonial, public records or regularly

maintained business records under Rule 803(6), F.R.E. See United States v. Feliz, 467 F.3d 227

(2nd Circ. 2006) (Court’s Crawford analysis of autopsy reports as nontestimonial and admissible

as either business or public records.)




                                                 8
                                                 7
                                                 8
                                                 7
                                                 9
            Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 8 of 9




V.        CONCLUSION

         The United States respectfully submits its trial memorandum to the Court.

                                                 GRANT C. JAQUITH
                                                 UNITED STATES ATTORNEY




                                          BY:    /s/ Edward P. Grogan
                                                 Edward P. Grogan
                                                 Assistant United States Attorney
                                                 Bar Roll No. 506388




1
    Rule 803(8) of the F.R.E. addresses the admissibility public records:

    Public records and reports. Records, reports, statements, or data compilations, in any form, of
    public offices or agencies, setting forth (A) the activities of the office or agency, or (B) matters
    observed pursuant to duty to report, excluding, however, in criminal cases matters observed by
    police officers and other law enforcement personnel, or (C) in civil actions and proceedings and
    against the Government in criminal cases, factual findings resulting from an investigation made
    pursuant to authority granted by law, unless the sources of information or other circumstances
    indicate lack of trustworthiness.




                                                    8
                                                    7
                                                    8
                                                    7
                                                    9
       Case 8:18-cr-00362-MAD Document 31 Filed 03/14/19 Page 9 of 9



                            CERTIFICATE OF SERVICE

            This document was served upon defense counsel of record electronically through

the ECF system
                                                /s/ Edward P. Grogan
                                        By:     Edward P. Grogan




                                           9
